Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification indicates that the interior surface of the attachment mechanism is connected to an exterior surface of the belt strip, but the amended specification language indicates that the exterior surface of the belt strip is the portion facing the user, which does not contact the attachment mechanism. Additionally, the specification indicates that the “interior surface 11 of the belt 10 touches the athlete”, adding further confusion to the inventive structure and what parts the terms “interior surface” and “exterior surface” should refer to.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
With Respect to Claims 1, 6, 8, and 12  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “interior surface” is used by the claims to mean “the surface facing away from the user,” while the accepted meaning of the interior surface of a belt is “the surface of the belt facing the user.” The term is indefinite because the specification does not clearly redefine the term. 
It is unclear whether the claim language should be interpreted to be limited to the particular structure the specification refers to as the “interior surface” and “exterior surface”, to encompass the phrases referring to either those structures or the more common meaning, or if it has some other scope. It is noted that most belts are structurally capable of being inverted and worn inside out even if not intended to be reversible.
With Respect to Claim 1  
	The claim language separately recites the hem and the belt strip, and then recites that the belt strip is integrated into the hem. It is unclear whether this requires that a part of the belt strip form the hem, if it encompasses the hem being attached to the belt strip via stitching or similar permanent attachment means, or if it has some other scope.
	The claim recites that the interior surface of the attachment mechanism is connected to an exterior surface of the belt strip, but the inventive structure has the attachment mechanism contacting what it refers to as the interior surface (32) of the belt strip (see e.g. FIG. 3). It is unclear whether the claim language should be broadly interpreted to encompass any connection between the attachment mechanism and the belt strip (i.e. the interior surface of the attachment mechanism is connected to the interior surface of the belt strip which is connected to the exterior surface of the belt strip, and therefore the interior surface of the attachment mechanism is connected to the exterior surface of the belt strip via their mutual connection to the interior surface of the belt strip), to encompass connections passing through both parts (e.g. a sewn connection like the invention), both of these, or if it should be considered to have some other scope.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2, 4-5, 8-9, and 15   
They recites the limitation "the base strip".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of Examination on the merits, Examiner takes this to refer to the belt strip.
With Respect to Claims 2-5, 7-11, and 13-17  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #5,240,156 to Sicotte (Sicotte) or, in the alternative, under 35 U.S.C. 103 as obvious over Sicotte in view of U.S. Patent #6,913,176 to Buscemi (Buscemi).
With Respect to Claim 1
Sicotte discloses a sports accessory belt comprising: a belt strip (26 and/or 28, or only either side of 26 and/or 28 between 30 and its end, or 26 and/or 28 in combination with 12; for clarity, 26 or 28 alone or in combination constitute a belt strip to the extent claimed inasmuch as it is a strip that forms a belt/portion of a belt), an attachment mechanism strip (24) and a hem (noting 36 and 33 or 38 and 33), wherein an interior surface of the attachment mechanism (24) is connected to an exterior surface of the belt strip (see e.g. FIG. 4, noting either contact of 26 with the surface facing away from the user which is the “exterior surface”, or alternately that they are stitched together to form an integral connection which connects all of the parts/surfaces and/or clearly passes through both named parts and connects them together), and wherein the belt strip is integrated into the hem (FIG. 4, noting that the seams 33 are explicitly stated to form the structures into an integral support member and also that the belt strip is interior to and effectively part of the hem).  
Alternately, as to the belt strip being integrated into the hem, in the interests of advancing prosecution Buscemi discloses forming a similar belt with a hook and loop fastener on the exterior and forming the hem as a folded over section of the upper/lower belt strip and sewing it as an art known substitute for a separate material attached over and around the belt strip. It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Buscemi, to form the upper and lower hem of Sicotte by forming 36 longer to extend over and fold over the upper and lower edges of 26 and 24 and then sew those parts together, in order to save on materials cost, simplify construction, and/or as a mere substitution of one art known edge formation for another.
With Respect to Claim 2  
The sports accessory belt of claim 1 wherein the attachment mechanism is a continuous piece of material extending almost the full length of the base strip (FIG. 2, it is the full length of the portion of 20 between 30 and the end, which is the base/belt strip, or the full length of 20 other than the small section 30 which is also almost the entire length of 20).  
With Respect to Claim 3  
The sports accessory belt of claim 1 wherein the attachment mechanism is a hook or loop mechanism (it is loops).  
With Respect to Claim 4  
The sports accessory belt of claim 1 wherein the hem is continuously integrated with the base strip (it is sewn to the entire base strip, which is integral formation, see also Col. 4 lines 13-20 disclosing that the parts are stitched together to form an integral support member).  
With Respect to Claim 5  
The sports accessory belt of claim 4 wherein the hem extends from the base strip, wraps around a perimeter edge of the attachment mechanism, and attaches to the attachment mechanism (FIG. 4, it extends from the rear of the base attached at 33, wraps around the perimeter, and attaches to the attachment mechanism via 33).  
With Respect to Claim 6  
The sports accessory belt of claim 5 wherein the interior surface of the hem touches the exterior surface of the attachment mechanism (FIG. 4, Col. 4 lines 13-20).  
With Respect to Claim 7  
The sports accessory belt of claim 1 wherein the hem wraps around a perimeter edge of the belt strip (Fig. 4, Col. 4 lines 13-20).  
With Respect to Claim 8  
The sports accessory belt of claim 7 wherein a first portion of an the interior surface of the hem touches an exterior surface of the attachment mechanism (FIG. 4) and a second portion of an interior surface of the hem touches an exterior surface of the base strip (noting the rear/exterior surface of 26 which faces the user and is exterior inasmuch as it is not internal/interior to the belt; alternately the portion of the hem extending over 30 in FIG. 3 contacts the front exterior surface of the base strip which includes 30).  
With Respect to Claim 9  
The sports accessory belt of claim 1 wherein a portion of the attachment mechanism is positioned between the base strip and the hem (FIG. 4).  
With Respect to Claim 10  
The sports accessory belt of claim 1 further comprising a cavity (any of the cavities formed by 33, see FIG. 4).  
With Respect to Claim 11  
The sports accessory belt of claim 10 wherein the cavity extends almostthe entire length of the belt strip (it extends substantially the entire length of the portion of 20 between 30 and the end of 20; alternately taking the cavity to be opposite 33 on each side, the two together extend substantially the entire length of 20).  
With Respect to Claim 12  
The sports accessory belt of claim 10 wherein the cavity is configured to receive the complete thickness of the flap of the glove, so that the top surface of the glove flap is at an even level or recessed below the exterior surface of the hem (inasmuch as it is capable of this use with an appropriately sized glove flap).  
With Respect to Claim 14  
The sports accessory belt of claim 1 further comprising a securing mechanism (sewing/thread 33).  
With Respect to Claim 15  
The sports accessory belt of claim 14 wherein the securing mechanism passes through the base strip and the attachment mechanism (FIG. 4).  
With Respect to Claim 16  
The sports accessory belt of claim 15 wherein the securing mechanism passes through the hem (FIG. 4).  
With Respect to Claim 17  
The sports accessory belt of claim 16 wherein the hem comprises a first hem portion and a second hem portion and wherein the securing mechanism passes through the first hem portion and the second hem portion (FIG. 4).
Claims 2 and 11 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #5,240,156 to Sicotte (Sicotte) or Sicotte in view of Buscemi.
With Respect to Claim 2 
	As an alternative to the rejection of this claim above under 35 USC 102, it would have been obvious to one of ordinary skill in the art before the filing date of this application to make 20 larger to extend over almost all of the belt 12 or to make the belt shorter with the same effect, in order to provide the padding over a larger portion of the belt to enhance user comfort and/or increase the storage capacity of the belt structure, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)). With this modification, the attachment mechanism is a piece of material extending almostthe full length of the base strip (26 in combination with 12 and/or 28).
With Respect to Claim 11 
	As an alternative to the rejection of this claim above under 35 USC 102, it would have been obvious to one of ordinary skill in the art before the filing date of this application to make 20 larger to extend over more of the belt strip (e.g. to extend all the way to 30) and/or to make 30 shorter (which has the same effect), in order to provide the padding over a larger portion of the belt to enhance user comfort, to provide the connection formed by 33 over a larger area to hold the structure together more securely, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)). With this modification, the cavity extends over more of the length of the belt strip and closer to the entire length of the belt strip and so extends over almost the entire belt length.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #5,240,156 to Sicotte (Sicotte) or Sicotte in view of Buscemi as applied to claim 1 above, and further in view of U.S. Patent #5,388,274 to Glover (Glover) or U.S. Patent #9,289,051 to Capps (Capps).
With Respect to Claim 13  
The sports accessory belt of claim 10 further comprising a second hem (per Sicotte), but does not disclose wherein the cavity is defined by the first hem, the second hem, and the attachment mechanism.  
	However, Glover or Capps disclose forming similar belts such that they are substantially uniformly thick in the center such that the hems extend beyond the central thickness so as to form cavities defined by the first hem, the second hem, and the central surface of the belt facing away from the user (equivalent in location to the attachment mechanism of the invention), see e.g. Glover Fig. 6 and Capps FIGS. 3b, 5b. 	
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Glover or Capps, to form the belt of Sicotte/the combination with a central section of uniform thickness and hems that extend beyond this thickness so as to form a cavity as claimed, in order to provide a flatter, more uniform surface to increase attachment strength for flat structures, as a mere substitution of one art known formation method/structure for another, and/or as doing so constitutes at most a mere change in size/proportion (i.e. it involves merely making the top and bottom sections thicker or the central section thinner, possibly combined with increasing the thickness of the hem/edging material) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).   
Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are largely either not persuasive or moot in view of the new ground(s) of rejection.
Examiner notes that some of Applicant’s arguments with respect to the amendment overcoming the specification and drawing objections and some of the 112 and other rejections are persuasive, and as these objections/rejections are no longer present in the application, such arguments will not be further addressed. 
In response to Applicant’s arguments regarding the interior and exterior surfaces, see the objections and rejections above for details as to the lack of clarity as to these terms that remains.
In response to Applicant’s argument that Sicotte’s hem is not integrated into the belt strip, Examiner respectfully disagrees, and notes that the stitching is indicated as forming the belt parts into an integral structure, clearly indicating that the hem is integrated into the belt strip.
In response to Applicant’s argument that Examiner acknowledged that the cited references do not disclose the limitations of claim 1 as amended herein, Examiner respectfully disagrees that the language of the amendment corresponds in scope to any limitations that were agreed would amend around the previous rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734